DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                  DIXIE COMMERCE CENTER, LLC,
                           Appellant,

                                    v.

                              FEC ROW, LLC,
                                 Appellee.

                              No. 4D20-2165

                         [February 24, 2022]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; James Nutt, Judge; L.T. Case No. 502019CA015478.

    Spencer M. Sax and Jeremy Dicker of Sachs Sax Caplan, Boca Raton,
for appellant.

   Joshua R. La Bouef, Matthew T. Jackson, and Edward J. Brown of
Brennan Manna Diamond, Jacksonville, for appellee.

PER CURIAM.

  Affirmed.

CONNER, C.J., GROSS and MAY, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.